BROCK, Chief Judge.
Defendant argues one assignment of error. He argues on appeal that the trial judge committed error in “precluding defendant’s counsel from gaining access to statements made by-witnesses.” Defendant argues the principles of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed. 2d 215. The principles of Brady have been recognized recently by our Supreme Court in State v. Gaines, 283 N.C. 33, 194 S.E. 2d 839 (1973), and by this Court in State v. Chavis, et al. (filed 18 December 1974). However, counsel’s argument of those principles in this case seems wide of the mark.
After reviewing the record on appeal in this case, we cannot find that such a question was raised in the trial or was passed on by the judge. The only question about a statement of a witness was raised during cross-examination of one of the investigating officers. It appears that the officer wanted to look at something to refresh his recollection. Counsel insisted that, if the witness were going to use notes to refresh his recollection, counsel was entitled to see the notes also. No ruling by the judge appears in the record on appeal. In any event the witness did not use notes to refresh his recollection.
No error.
Judges Parker and Martin concur.